DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 August, 2022 has been entered.

Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 1-8 been renumbered 9-16.

This office action is responsive to the amendment filed on 8 August, 2022. As directed by the amendment: claims 1-8 have been cancelled, claims 9-16 have been added. Thus, claims 9-16 are presently pending in this application.

Objection to Specification
The amendment filed 8 August, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “which is commonly a wire tie or a zip tie though said mechanism may be a piece of string, ribbon, or yarn, or a plastic bag commonly used for food storage that is closed with a resealable seal that may or may not use a zipper foot that is integrated into the structure of the bag, e.g., a zip-top bag”.
Applicant is required to cancel the new matter in the reply to this Office Action.

The use of the term VELCRO®, which is a trade name or a mark used in commerce, has been noted in this application. Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 101
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 9 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The claim recitation “receptacle is removably affixed near a stoma site on a patient” is directed to or encompassing a human organism, “the patient.” The claim feature “receptacle is removably affixed near a stoma site on a patient” is advised to be amended to --receptacle is configured to be removably affixed near a stoma site on a patient--.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9-10, 12-14, and 16 recite the limitation "the group".  There is insufficient antecedent basis for this limitation in the claims.
Claims 10 and 14 recite the limitation "the structure".  There is insufficient antecedent basis for this limitation in the claims.
Claims 12 recites the limitation "the length".  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitations "the flow," “the ability,” and “the relative positions”.  There is insufficient antecedent basis for these limitations in the claim.
Claim 13 recites the limitation "said portable leakproof external receptacle".  There is insufficient antecedent basis for this limitation in the claim.
Remaining claims are rejected due to their dependency upon a rejected claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “tying mechanism” in claim 10 and “tying means” in claim 14.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Roche (US 7993313 B1) in view of Ryder et al. (US 20090088712 A1), Kay (US 4592750 A), and Smith (US 5938647 A).
Regarding claim 9, Roche discloses an emptying device for a drainable ostomy bag ("apparatus 10 to receive feces 12 from an ostomy pouch 14 or urine 16 from a person 18 for disposal"; col. 5 ll. 54-56; FIG. 1), said emptying device 10 comprising:
an external receptacle ("waste receptacle 24"; col. 5 ll. 58; FIG. 1) with a top, a bottom, an outer side, a body side, and a lumen (see FIG. 3) into which a drainable ostomy bag bottom end ("open end 32 of the ostomy pouch 14"; col. 5 ll. 62; FIG. 2) is removably inserted ("detachably mounting"; col. 5 ll. 59; FIG. 2); and
a suspension mechanism (comprising at least "mechanism 26" and "adjustable strap member 20"; col. 5 ll. 58-59; FIG. 2), said suspension mechanism consisting of string (“strap member 20"; col. 5 ll. 58-59; FIG. 2), 
straddling said drainable ostomy bag (see FIG. 2), whereby 
said external receptacle is removably affixed near a stoma site on a patient ("detachably mounting the waste receptacle 24 to distal ends 28 of the adjustable strap member 20 at a groin area 30 of the person 18"; col. 5 ll. 59-61; FIG. 2).
Roche does not disclose that the external receptacle 24 is portable and leakproof. However, Ryder teaches a disposable receptacle (FIG. 1) that is portable (“receptacle may also be a portable device “; [0095]) and leakproof (“leak-proof seal”; [0090]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Roche’s device such that the external receptacle 24 is portable and leakproof, as taught by Ryder, for the purpose of improving convenience and “help a bag wearer dispose of bodily waste materials” ([0007]).
Roche fails to disclose the receptacle is suspended from a belt. However, Ryder teaches a receptacle (“receptacle or bag 1”; [0096]; FIG. 1) is suspended from a belt (“belt portions 19 & 19a”; [0096]; FIG. 1). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Roche’s device such that receptacle is suspended from a belt, as taught by Ryder, for the purpose of having “additional securing means to support the receptacle and maintain its position relative to the bodily waste material collection bag” ([0096]).
Roche fails to disclose the receptacle is removably affixed near a stoma site on a patient in such a manner that a movement by said patient, said movement being selected from the group consisting of bending and twisting, does not alter a relative position between said suspension mechanism and said portable leakproof external receptacle. However, Ryder teaches a securing means (“for securing the waste material receiving chamber (i) relative to the artificial excretory opening or stoma; (ii) relative to the skin in close proximity to the artificial excretory opening or stoma; (iii) relative to the bodily attachment of a bodily waste material collection bag”; [0039]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Roche’s device such that the receptacle is removably affixed near a stoma site on a patient in such a manner that a movement by said patient, said movement being selected from the group consisting of bending and twisting, does not alter a relative position between said suspension mechanism and said portable leakproof external receptacle, as taught by Ryder, for the purpose of enabling “the bodily waste material receiving chamber to be secured (and supported) in a usable position” ([0040]).
Roche/Ryder does not disclose the drainable ostomy bag has a drainable ostomy bag stopper. However, Kay teaches a drainable ostomy bag (“an ostomy appliance”; Abstract) with a drainable ostomy bag stopper (“drain valve 30”; col. 4 ll. 59; FIG. 1). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Roche/Ryder’s device such that the drainable ostomy bag has a drainable ostomy bag stopper, as taught by Kay, for the purpose of “draining the receptacle” (col. 4 ll. 60).
Regarding claim 10 and 14, Roche discloses said portable leakproof external receptacle is made of a material selected from the group consisting of a clean ostomy bag liner ("flexible disposable bag 36 is comprised out of a durable opaque vinyl material 42"; col. 6 ll. 2-3), a thin-membrane plastic bag, a vomitus-containing bag, and a plastic bag that is closed using a tying mechanism ("sealable mouth 38"; col. 6 ll. 1; FIG. 2).
Regarding claim 11 and 15, Roche/Ryder/Kay fails to disclose said clean ostomy bag liner is flushable. However, Smith teaches a clean ostomy bag liner being flushable (“biodegradable, flushable ostomy bag liner”; see Abstract). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Roche/Ryder/Kay’s device such that said clean ostomy bag liner is flushable, as taught by Smith, for the purpose of being able to “dispose of the used bag in a convenient and hygienic manner” (col. 1 ll. 13-14).
Regarding claim 12, Roche discloses the length of said suspension mechanism is adjustable ("adjust the length of the adjustable strap member 20"; col. 5 ll. 65-66).
Regarding claim 13, Roche discloses a method of using a portable drainable ostomy bag emptying device ("To use the apparatus 10"; col. 6 ll. 16) comprising:
a patient placing a suspension mechanism (comprising at least "mechanism 26" and "adjustable strap member 20"; col. 5 ll. 58-59; FIG. 2), 
said suspension mechanism consisting of string (“strap member 20"; col. 5 ll. 58-59; FIG. 2) and hangs straddling a commercially available drainable ostomy bag (see FIG. 2);
said patient attaching an external receptacle ("waste receptacle 24"; col. 5 ll. 58; FIG. 1) with a top, a bottom, an outer side, a body side, and a lumen (see FIG. 3) to said suspension mechanism such that a bottom end of said drainable ostomy bag ("open end 32 of the ostomy pouch 14"; col. 5 ll. 62; FIG. 2) is removably within said lumen ("detachably mounting"; col. 5 ll. 59; FIG. 2);
when said drainable ostomy bag is filled, said patient allow the flow of effluvium from said drainable ostomy bag into said external receptacle, thus filling said external receptacle with effluvium from said drainable ostomy bag (“person 18 can discharge the feces 12 from the open end 32 of the ostomy pouch 14”; col. 6 ll. 23-25; FIG. 2);
when said external receptacle is filled, said patient removing said bottom end of said drainable ostomy bag from said lumen; said patient removing said filled external receptacle from said suspension mechanism; said patient disposing of said filled external receptacle and its contents (“method for facilitating emptying an ostomy pouch or a person's bladder into a disposable sealable bag”; col. 6 ll. 32-34);
said patient replacing said external receptacle with a clean external receptacle (“detachably mounting the waste receptacle 24 to distal ends 28 of the adjustable strap member 20 at a groin area 30 of the person 18”; col. 5 ll. 59-61).
Roche does not disclose that the external receptacle 24 is portable and leakproof. However, Ryder teaches a disposable receptacle (FIG. 1) that is portable (“receptacle may also be a portable device “; [0095]) and leakproof (“leak-proof seal”; [0090]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Roche’s device such that the external receptacle 24 is portable and leakproof, as taught by Ryder, for the purpose of improving convenience and “help a bag wearer dispose of bodily waste materials” ([0007]).
Roche fails to disclose the receptacle is suspended from a belt. However, Ryder teaches a receptacle (“receptacle or bag 1”; [0096]; FIG. 1) is suspended from a belt (“belt portions 19 & 19a”; [0096]; FIG. 1). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Roche’s device such that receptacle is suspended from a belt, as taught by Ryder, for the purpose of having “additional securing means to support the receptacle and maintain its position relative to the bodily waste material collection bag” ([0096]).
Roche fails to disclose the receptacle is removably affixed near a stoma site on a patient in such a manner that a movement by said patient, said movement being selected from the group consisting of bending and twisting, does not alter a relative position between said suspension mechanism and said portable leakproof external receptacle. However, Ryder teaches a securing means (“for securing the waste material receiving chamber (i) relative to the artificial excretory opening or stoma; (ii) relative to the skin in close proximity to the artificial excretory opening or stoma; (iii) relative to the bodily attachment of a bodily waste material collection bag”; [0039]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Roche’s device such that the receptacle is removably affixed near a stoma site on a patient in such a manner that a movement by said patient, said movement being selected from the group consisting of bending and twisting, does not alter a relative position between said suspension mechanism and said portable leakproof external receptacle, as taught by Ryder, for the purpose of enabling “the bodily waste material receiving chamber to be secured (and supported) in a usable position” ([0040]).
Roche/Ryder does not disclose the drainable ostomy bag has a drainable ostomy bag stopper. However, Kay teaches a drainable ostomy bag (“an ostomy appliance”; Abstract) with a drainable ostomy bag stopper (“drain valve 30”; col. 4 ll. 59; FIG. 1). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Roche/Ryder’s device such that the drainable ostomy bag has a drainable ostomy bag stopper, as taught by Kay, for the purpose of “draining the receptacle” (col. 4 ll. 60).
Regarding claim 16, Roche discloses said suspension mechanism consisting of string (“strap member 20"; col. 5 ll. 58-59; FIG. 2).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the claims have been cancelled. See above for the new ground of rejection regarding added claims 9-16.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references provided on the attached PTO-892 form are considered relevant to applicant’s disclosure and are cited to further show the general state of the art.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsung Tai "Ted" Yang whose telephone number is (571)272-8846. The examiner can normally be reached 8:30am - 6pm (EST) M-F, Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.Y./Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781